United States Court of Appeals
                      For the First Circuit

No. 14-1297

                 HONORABLE BASILIO TORRES-RIVERA,
       President of the Puerto Rico Industrial Commission,

                       Plaintiff, Appellee,

                                v.

    ALEJANDRO GARCÍA-PADILLA, individually and as Governor of
 Puerto Rico; GRACE SYLVETTE LOZADA-CRESPO, individually and as
 Designated President of the Puerto Rico Industrial Commission,

                     Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Francisco   A. Besosa, U.S. District Judge]


                              Before

                       Lynch, Chief Judge,
              Howard and Thompson, Circuit Judges.



     Margarita L. Mercado-Echegaray, Solicitor General, Puerto Rico
Department of Justice, with whom Susana I. Peñagarícano-Brown,
Assistant Solicitor General, Puerto Rico Department of Justice, was
on brief, for appellants.
     Fredeswin Pérez-Caballero, with whom Pérez-Caballero Law
Office was on brief, for appellee.



                          April 6, 2015
             LYNCH, Chief Judge.      The government of Puerto Rico

changed hands as a result of the November 2012 General Elections,

and quickly passed laws to "reorganize" different agencies.         Many

of the officials displaced as a result brought suit, claiming

political discrimination and due process violations.        See Torres-

Rivera v. Garcia-Padilla, No. 14-1040, 2014 WL 357172, at *1 n.2

(D.P.R. Jan. 31, 2014) (listing cases).

             This is an interlocutory appeal from one of those cases.

It concerns the change effected by Law 180-2013, which explicitly

made the position of the Chair of the Puerto Rico Industrial

Commission    ("PRIC")   freely   removable,   and   Governor   Alejandro

García-Padilla's subsequent decision to remove the then-Chair,

Basilio Torres-Rivera, and to appoint a replacement. Torres-Rivera

responded almost immediately by bringing suit against García-

Padilla and the new PRIC Chair, Grace Sylvette Lozada-Crespo,

alleging violations of his constitutional rights under the First,

Fifth, and Fourteenth Amendments, as well as violations of Puerto

Rico constitutional and statutory law.     The district court granted

a preliminary injunction based on Torres-Rivera's due process claim

that, inter alia, vacated the appointment of his replacement,

Lozada-Crespo, and reinstated Torres-Rivera.

             Federal injunctive relief concerning the selection of

high-level political appointments in Commonwealth government is as

extraordinary as it is rare.      Since the district court issued its


                                   -2-
preliminary injunction, the Supreme Court of Puerto Rico has made

clear the importance of these cases to the Commonwealth's own

constitutional balance of powers, see Díaz-Carrasquillo v. García-

Padilla, 2014 TSPR 75, 2014 WL 3013335 (P.R. 2014) (certified

translation provided by the parties), and the parties agree that

the relief available under Commonwealth law is adequate here.

Accordingly, we again face the question of whether Torres-Rivera

remains entitled to federal injunctive relief for his due process

claim given the conceded adequacy of Commonwealth remedies.    Cf.

Montañez-Allman v. García-Padilla, No. 13-2384 (1st Cir. Apr. 1,

2015); Acevedo-Feliciano v. Ruiz-Hernández, 447 F.3d 115, 124 (1st

Cir. 2006).   In light of the extraordinariness of the relief

sought, the immense importance of this case to the Commonwealth's

own constitutional balance of powers, and Torres-Rivera's failure

to allege that Commonwealth procedure is inadequate, we remand with

instructions to vacate the preliminary injunction within thirty

days of the date of this opinion, and for further proceedings

consistent with this opinion.

                                I.

          We summarize only the facts necessary to resolve the

appeal.

          Established in 1935, the PRIC is the Puerto Rico agency

charged with reviewing decisions made by the Administrator of the

State Insurance Fund on claims for workers' compensation.      The


                                -3-
governor appoints the Commissioners of the PRIC with the advice and

consent of the Senate of Puerto Rico.       The governor also appoints

the Chair, with the advice and consent of the Senate, who "serve[s]

simultaneously as a Commissioner and the Administrative Head of

[the] Agency."      P.R. Laws Ann. tit. 11, § 8 (2010).

              In May 2012, then-Governor Luis Fortuño appointed Torres-

Rivera as Commissioner and Chair of the PRIC, and the Puerto Rico

Senate confirmed his appointment a month later.1        At the time of

his appointment, the term of office was six years, pursuant to Law

45 of 1935, as amended through Law 141-2009.2      The parties dispute



        1
        We follow the district court in using the term "Chair"
instead of "President" to be "consistent with the English
translation of the Puerto Rico law."    Torres-Rivera, 2014 WL
357172, at *1 n.1.
        2
            Law 45, as amended and in effect in 2012, reads in relevant
part:

        A Commission is hereby created, to be denominated as the
        'Puerto Rico Industrial Commission,' constituted by five
        (5) Commissioners appointed by the Governor with the
        advice and consent of the Senate of Puerto Rico, who
        shall be attorneys-at-law duly admitted to the bar in
        Puerto Rico. The Governor, with the advice and consent
        of the Senate, shall designate the Chair, who shall serve
        simultaneously as a Commissioner and the Administrative
        Head of this Agency, who shall set forth and administer
        the public policy with discharge rulemaking authority or
        to delegate such authority. In order to carry out this
        task, he/she shall preside and direct the functions of
        the Commissioner panel, whose appointments shall have an
        effective term of six (6) years.
             Commissioners shall remain in office until their
        successors are legally designated and take office.

P.R. Laws Ann. tit. 11, § 8 (2010).

                                    -4-
whether this six-year term attached to a joint position of Chair-

and-Commissioner,         jointly   to   both   positions,    or    only     to   the

position of Commissioner.

             When       García-Padilla    became   Governor        following      the

November 2012 General Elections, a series of laws were enacted "to

usher the Governor's political supporters into office."                    Torres-

Rivera, 2014 WL 357172, at *1.            One of these, Law 180-2013, made

the PRIC Chair a freely removable position, arguably eliminating

the six-year term that the position may have had.               By letter dated

January 11, 2014, García-Padilla notified Torres-Rivera of this

change.   García-Padilla's letter also informed Torres-Rivera that

he could continue on as Commissioner, but that a new Chair had been

appointed.     Less than a week later, Torres-Rivera filed suit in

federal district court against García-Padilla and the new Chair,

Lozada-Crespo, seeking declaratory and injunctive relief as well as

damages under 42 U.S.C. § 1983, 28 U.S.C. §§ 2201-02, the Puerto

Rico constitution, and Commonwealth law.

             The district court found that Torres-Rivera was likely to

succeed on his due process claim, reasoning that he had been

deprived of his property interest in continuing as PRIC Chair for

the six-year term to which he had been appointed.                    The district

court   issued      a    preliminary     injunction   on     this    basis     that:

(1) vacated Lozada-Crespo's appointment as Chair and Commissioner;

(2) ordered that Torres-Rivera be "maintain[ed]" as Chair and


                                         -5-
Commissioner; and (3) enjoined Torres-Rivera's removal from his

position as Chair and Commissioner without due process.                        This

appeal followed.

                                      II.

               The   parties   vigorously      dispute    several     points     of

Commonwealth law that they argue are relevant to the question of

whether Torres-Rivera had a property interest in the position of

Chair, and, if so, whether that interest survived Law 180.3                    They

also dispute both the applicability and the authority of the Puerto

Rico       Supreme   Court's   decision   in   the   related   case    of   Díaz-

Carrasquillo v. García-Padilla, 2014 TSPR 75, 2014 WL 3013335 (P.R.

2014).

               We need not and will not adjudicate these disputes.

Reinstatement is an equitable remedy, and, even if available, is

not inevitable.        Rosario-Torres v. Hernandez-Colon, 889 F.2d 314,

321 (1st Cir. 1989) (en banc) (noting that reinstatement must be

"tailor[ed] . . . on a case by case basis").             The parties agreed at

oral argument that the relief available in Commonwealth court is

adequate, and so we must consider whether the rather extraordinary



       3
        In particular, they disagree as to whether the position of
Chair is a separate position from that of Commissioner, which they
argue is relevant to whether the six-year term attached to one or
both, or could have been abolished as to one but not the other.
They also disagree as to whether the nature of the PRIC Chair is
quasi-judicial or purely executive, again relevant to the validity
of any term and removal limitations that could create a property
interest.

                                      -6-
federal injunctive relief reinstating a Commonwealth political

appointment and removing the now-reinstated appointee's replacement

remains appropriate. See Montañez-Allman, No. 13-2384; cf. El Dia,

Inc. v. Hernandez-Colon, 963 F.2d 488, 496-98 (1st Cir. 1992)

("[E]quitable remedies should be granted only as a matter of

judicial discretion . . . ." (citation and internal quotation marks

omitted)).

             When we last resolved this issue in Montañez-Allman, we

observed that "in determining entitlement to federal relief for due

process violations, a relevant consideration is the adequacy of

'existing state remedies.'"    Montañez-Allman, No. 13-2384 (quoting

Acevedo-Feliciano, 447 F.3d at 124).      We explained that this is

particularly true where, as here, the relief sought implicates

comity concerns, but is not "necessary to prevent great and

irreparable injury."     Id. (quoting Mass. State Grange v. Benton,

272 U.S. 525, 527-29 (1926) (Holmes, J.)) (internal quotation marks

omitted); see also Rosario-Torres, 889 F.2d at 323 (urging caution

"[i]n shaping equitable remedies, [where] comity concerns can loom

large"); cf. R.R. Comm'n of Tex. v. Pullman Co., 312 U.S. 496, 500-

01 (1941) (holding that federal courts must "exercis[e] a wise

discretion" in administering equitable relief to "avoid[] . . .

needless friction with state policies" (citations and internal

quotation marks omitted)).    Relying on such comity considerations

and the discretion inherent in equitable relief, we found that


                                  -7-
federal equitable relief was no longer appropriate given the

importance of the case to the Commonwealth's constitutional balance

of powers and the adequacy of relief that had become available

under   the    Puerto     Rico    Supreme        Court's      decision    in   Díaz-

Carrasquillo.         See      Montañez-Allman,         No.     13-2384    (finding

"applicable" Justice Holmes's "'important rule'" that injunctive

relief "'ought [not] issue against officers of a State . . . unless

in a case reasonably free from doubt and when necessary to prevent

great and irreparable injury'" (alteration in original) (quoting

Mass. State Grange, 272 U.S. at 527-29)).

          The parties believe that this presents a different case

from both Montañez-Allman and Díaz-Carrasquillo.                   Superficially,

they are correct:        Montañez-Allman and Díaz-Carrasquillo present

"abolishment" cases, concerning limits on the legislature's ability

to effect a removal by "destroying" an executive office only to re-

establish it under a new name, and the survival of a property

interest in the "destroyed" office as a property interest in the

"new" office.    By contrast, this case, Torres-Rivera, appears to

present a "removal" case, concerning limits on the legislature's

ability to destroy a property interest in an office (assuming there

was such an interest) by lifting whatever removal limitations

created the property interest in the first place.                  Cf. Santana v.

Gobernadora,    165     P.R.   Dec.   28,   2005 WL 1489094   (P.R.     2005)

(certified    translation      provided     by    the   parties)     (stating   the


                                      -8-
principle that where there is no mandatory time period, there is no

proprietary interest).4

              But despite these superficial differences, these cases

are similar in one significant respect: they implicate questions

concerning the limitations on the Legislative Assembly's "power to

create, consolidate or reorganize executive departments" that are

important to Puerto Rico's own constitutional balance of powers.

P.R. Const. art. III, § 16.       That is, these cases ask the federal

courts   to     referee   a   political    dispute   about   Puerto   Rico's

constitutional limitations on structural changes to high-level

political appointments.       This we will not and need not do.       Cf. El

Dia, 963 F.2d at 497 ("Simply because an equitable remedy may be

available does not necessarily mean that it must automatically

issue.").

              Comity concerns are particularly compelling on the facts

of this case.      Because the very existence of continuing property

interests in these high-level political appointments implicates


     4
        It must be emphasized that, to the extent that legislative
actions succeed in destroying property interests, there can be no
federal due process claim. It is well settled that "no due process
violation occurs when 'the legislature which creates a statutory
entitlement (or other property interest) . . . alter[s] or
terminat[es] the entitlement by subsequent legislative enactment.'"
Correa-Ruiz v. Fortuño, 573 F.3d 1, 14 (1st Cir. 2009) (alteration
in original) (quoting Gattis v. Gravett, 806 F.2d 778, 780 (8th
Cir. 1986)); see also id. at 14-15 (collecting cases). That aspect
of our decision in Díaz-Carrasquillo v. García-Padilla, 750 F.3d 7,
11 (1st Cir. 2014), remains good law.          Stronger procedural
protections may be required by the Commonwealth than under federal
law, but that issue is not before us.

                                     -9-
these    difficult     Commonwealth        constitutional     questions,    the

authority to remove these officials -- and so the necessity of pre-

deprivation procedures -- may be obscure prior to litigation.               Cf.

S. Commons Condo. Ass'n v. Charlie Arment Trucking, Inc., 775 F.3d
82,     85-86   (1st   Cir.        2014)   (recognizing     that,    "in    some

circumstances," an "after-the-fact remedy" under state law may be

adequate).      Where, as here, the parties not only fail to allege

that Commonwealth law provides inadequate post-deprivation relief,

but agree that Commonwealth remedies would be adequate, comity

requires that we decline to interfere on procedural due process

grounds.    See Montañez-Allman, No. 13-2384; Rumford Pharmacy, Inc.

v. City of E. Providence, 970 F.2d 996, 999-1000 & n.6 (1st Cir.

1992); cf. San Gerónimo Caribe Project, Inc. v. Acevedo-Vilá, 687
F.3d 465, 480-81 (1st Cir. 2012) (en banc).

            Accordingly,      we    remand    to   the   district   court   with

instructions to vacate the preliminary injunction within thirty

days of the date of this opinion (to provide time to file suit in

Commonwealth court), to dismiss without prejudice Torres-Rivera's

due process claim, to resolve Torres-Rivera's First Amendment

claim, and, if dismissed, to decline pendent jurisdiction over the

remaining Commonwealth claims. Cf. Desjardins v. Willard, 777 F.3d
43, 45-46 (1st Cir. 2015) (discussing standards for exercise of

supplemental jurisdiction).

            So ordered.    No costs are awarded.


                                       -10-